Exhibit 10.3

 

TRADEMARK LICENSE AGREEMENT

 

THIS TRADEMARK LICENSE AGREEMENT (this “Agreement”), is made and effective as of
the 9th day of November, 2004 (the “Effective Date”), between Natural Gas
Partners, L.L.C., a Texas limited liability company (“Licensor”), and NGP
Capital Resources Company, a Maryland corporation (“Licensee”) (each a “party”
and collectively, the “parties”).

 

1. DEFINITIONS

 

1.01 “Licensed Trademarks” means the trade names “NATURAL GAS PARTNERS” and
“NGP.”

 

2. GRANT

 

2.01 License: Subject to the terms, conditions, and limitations set forth in
this Agreement, Licensor hereby grants to Licensee, and Licensee hereby accepts
from Licensor, a personal, non-exclusive, royalty-free right and license to use
the Licensed Trademarks solely and exclusively as an element of Licensee’s own
company name and in connection with Licensee’s business as a business
development company under the Investment Company Act of 1940 managed by NGP
Investment Advisor, L.P., a Delaware limited partnership (the “Advisor”),
pursuant to the terms of the Investment Advisory Agreement dated as of November
9, 2004 (the “Advisory Agreement”). Except as provided above, neither Licensee
nor any affiliate, owner, director, officer, employee, or agent thereof will
otherwise use the Licensed Trademarks or any derivatives thereof without the
prior express written consent of Licensor in its sole and absolute discretion.
All rights not expressly granted to Licensee hereunder will remain the property
of Licensor.

 

2.02 Licensor’s Use: Nothing in this Agreement will preclude Licensor, its
affiliates, or any of their respective successors or assigns from using or
permitting other entities to use the Licensed Trademarks whether or not such
entity directly or indirectly competes or conflicts with Licensee’s business in
any manner.

 

3. OWNERSHIP

 

3.01 Ownership: Licensee acknowledges and agrees that Licensor is the owner of
all right, title, and interest in and to the Licensed Trademarks, and all such
right, title, and interest will remain with the Licensor. Licensee will not
otherwise contest, dispute, or challenge Licensor’s right, title, and interest
in and to the Licensed Trademarks.

 

3.02 Goodwill: All goodwill and reputation generated by Licensee’s use of the
Licensed Trademarks will inure to the benefit of Licensor. Licensee will not by
any act or omission use the Licensed Trademarks in any manner that disparages or
reflects adversely on Licensor or its business or reputation. Except as
expressly provided herein, neither party may use any trademark or service mark
of the other party without that party’s prior written consent, which consent
will be given in that party’s sole discretion.

 

1



--------------------------------------------------------------------------------

4. QUALITY CONTROL

 

4.01 Specifications: In order to preserve the inherent value of the Licensed
Trademarks, Licensee agrees to use reasonable efforts to ensure that it
maintains the quality of the services offered under the Licensed Trademarks at
least equal to the standards prevailing in the operations of Licensor’s business
under the Licensed Trademarks as of the date of this Agreement. Licensee further
agrees to use the Licensed Trademarks in accordance with such quality standards
as may be reasonably established by Licensor and communicated to Licensee from
time to time in writing, or as may be agreed to by Licensor and Licensee from
time to time in writing.

 

4.02 Compliance with Applicable Laws: Licensee agrees that the business operated
by it in connection with the Licensed Trademarks will comply with all laws,
rules, regulations, and requirements of any governmental body as may be
applicable to the operation, advertising and promotion of the business.

 

5. INDEMNIFICATION, WARRANTIES AND INFRINGEMENT

 

5.01 Indemnification and Warranties: Licensor assumes no liability to Licensee
or to third parties with respect to the services rendered by Licensee under the
Licensed Trademarks and Licensee will indemnify Licensor against losses incurred
by claims of third parties against Licensor involving Licensee’s provision of
services under the Licensed Trademarks.

 

5.02 Notification of Infringement: Licensee will immediately notify Licensor and
provide to Licensor all relevant background facts upon becoming aware of (i) any
registrations of, or applications for registration of, marks that do or may
conflict with the Licensed Trademarks, and (ii) any infringements, imitations,
or illegal use or misuse of the Licensed Trademarks.

 

5.03 Mutual Representations: Each party hereby represents and warrants to the
other party as follows:

 

5.03.01 Such party is duly organized and in good standing as of the Effective
Date.

 

5.03.02 Such party has all necessary capacity, power, and authority to enter
into and carry out the provisions of this Agreement. This Agreement has been
duly authorized, executed, and delivered by each party and constitutes a valid
and binding obligation of such party enforceable against such party in
accordance with its terms.

 

6. TERM AND TERMINATION

 

6.01 Term. This Agreement shall expire (a) upon expiration or termination of the
Advisory Agreement; (b) if the Advisor ceases to serve as the investment adviser
to the Licensee; or (c) by Licensee or Licensee upon sixty (60) days’ written
notice to the other party.

 

2



--------------------------------------------------------------------------------

6.02 Termination: Licensor will have the right to terminate this Agreement if:

 

6.02.01 Licensee fails to perform any of the terms of this Agreement to be
performed by Licensee and fails to correct such breach within sixty (60) days
after receipt of Licensor’s written notice thereof (unless Licensor agrees that
such breach is incapable of being cured within sixty (60) days and provided
that, immediately following notice, Licensee diligently pursues correction of
such default until cured within a commercially reasonable period);

 

6.02.02 Licensee engages in any misconduct that may adversely affect the
goodwill associated with the Licensed Trademarks.

 

6.03 No Obligation: Licensor will be under no obligation to terminate this
Agreement on the happening of any of the events set forth above, and Licensor’s
rights set forth herein are in addition to all other rights which Licensor may
have under this License Agreement or at law or in equity.

 

6.04 Non-use: If Licensee fails to use the Licensed Trademarks for any
uninterrupted period of three years, the license granted hereunder will expire.

 

6.05 Insolvency: If Licensee files a petition in bankruptcy or is adjudicated as
bankrupt, or if a petition in bankruptcy is filed against Licensee, or if
Licensee becomes insolvent, or makes an assignment for the benefit of creditors,
or an arrangement pursuant to any bankruptcy law, or if Licensee discontinues
its business or if a receiver is appointed for Licensee or Licensee’s business,
the license granted hereunder will automatically terminate without any notice
being necessary, it being acknowledged by both Licensor and Licensee that
Licensee possesses unique and special skills of a personal nature, upon which
Licensor has relied in entering into this Agreement.

 

6.06 Effect of Termination: Upon expiration or termination of this Agreement,
all rights granted to Licensee hereunder will revert to Licensor. Licensee will
refrain from further use of the Licensed Trademarks or any further reference to
them, direct or indirect, in connection with the marketing, advertising, or
conduct of Licensee’s business. Licensee will turn over to Licensor all
materials that reproduce the Licensed Trademarks or, if requested by Licensor,
will give Licensor satisfactory evidence of their destruction. For a period of 3
months following termination of this Agreement, Licensee will specify on all
public materials, in a prominent place and in prominent typeface, that Licensee
is no longer operating under the Licensed Trademarks and is no longer associated
with Licensor.

 

7. MISCELLANEOUS PROVISIONS

 

7.01 Notice: Any notice given under this Agreement will be in writing and will
be sent to the following addresses: If to Licensor: Natural Gas Partners,
L.L.C., 125 E. John Carpenter Freeway, Irving, Texas 75062, attention General
Counsel. If to Licensee: NGP Capital Resources Company, 125 E. John Carpenter
Freeway, Irving, Texas 75062, attention Chief Executive Officer, or to such
other address as either party may from time to time designate by notice under
this paragraph.

 

3



--------------------------------------------------------------------------------

7.02 Choice of Law: This Agreement will be governed, in all respects, by the
laws of the State of Texas (without giving effect to the principals thereof
relating to conflicts of laws).

 

7.03 Assignment: This Agreement will be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.
Licensee may not assign, delegate or otherwise transfer this Agreement or any of
its rights or obligations hereunder, without the prior written consent of the
Licensor. Any assignment permitted by Licensor in accordance with the terms of
this Agreement will be pursuant to a written assignment agreement in which the
assignee expressly assumes the rights and obligations of Licensee hereunder.
Licensor may assign its rights and obligations under this Agreement.

 

7.04 No Agency: No agency, employment, partnership, or joint venture
relationship is created between the parties hereto. Neither party is an
affiliate of the other and no representations will be made by either party that
would create an apparent agency, employment, partnership or joint venture
relationship with the other party. Neither party has the power, right, or
authority to act for, create debts or obligations for, or bind the other, nor is
either party responsible for the obligations and debts of the other. The only
relationship between the parties is that of independent contractors.

 

7.05 Amendment: This Agreement may not be amended or modified except by an
instrument in writing signed by all parties hereto.

 

7.06 No Waiver: The failure of either party to enforce at any time for any
period the provisions of or any rights deriving from this Agreement will not be
construed to be a waiver of such provisions or rights or the rights of such
party thereafter to enforce such provisions, and no waiver will be binding
unless executed in writing by all parties hereto.

 

7.07 Severability: A ruling by any court or government agency having
jurisdiction that any provision of this Agreement is invalid will not result in
invalidation of the entire Agreement, but all remaining terms will remain in
full force and effect and will not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement. Furthermore, in
lieu of such illegal, invalid, or unenforceable provision, there will be
automatically as part of this Agreement, a provision as similar in terms to such
illegal, invalid, or unenforceable provision as may be possible and be legal,
valid, and enforceable.

 

7.08 Headings: The descriptive headings contained in this Agreement are for
convenience or reference only and will not affect in any way the meaning or
interpretation of this Agreement.

 

7.09 Counterparts: This Agreement may be executed in one or more counterparts,
each of which when executed will be deemed to be an original instrument and all
of which taken together will constitute one and the same agreement.

 

4



--------------------------------------------------------------------------------

7.10 Entire Agreement: This Agreement is the entire and final agreement
pertaining to this subject matter and will supersede all other agreements,
discussions, summaries, representations, notes, letters, and written or oral
statements with respect to the subject matter hereof and this Agreement cannot
be modified except by a written instrument signed by the parties hereto.

 

7.11 Third Party Beneficiaries. Nothing in this Agreement, either express or
implied, is intended to or shall confer upon any third party and legal or
equitable right, benefit, or remedy of any nature whatsoever under or by reason
of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as shown
below.

 

NATURAL GAS PARTNERS, L.L.C., a Texas

limited liability company

By:

 

/s/ Kenneth A. Hersh

--------------------------------------------------------------------------------

   

    Print Name: Kenneth A. Hersh

   

    Title: Authorized Member

NGP CAPITAL RESOURCES COMPANY, a

Maryland corporation

By:

 

/s/ John H. Homier

--------------------------------------------------------------------------------

   

    Print Name: John H. Homier

   

    Title: President & Chief Executive Officer

 

5